CHIEF JUSTICE                                                                                      LISA MATZ
 ROBERT D. BURNS, III                                                                        CLERK OF THE COURT
                                                                                                 (214) 712-3450
JUSTICES                                                                                   theclerk@5th.txcourts.gov
 DAVID BRIDGES
 LANA MYERS                                                                                      GAYLE HUMPA
 ADA BROWN                                                                                 BUSINESS ADMINISTRATOR
 BILL WHITEHILL                                                                                  (214) 712-3434
 DAVID J. SCHENCK                                                                        gayle.humpa@5th.txcourts.gov
 KEN MOLBERG                              Court of Appeals
 LESLIE OSBORNE                                                                                   FACSIMILE
 ROBBIE PARTIDA-KIPNESS            Fifth District of Texas at Dallas                            (214) 745-1083
 BILL PEDERSEN, III
                                            600 COMMERCE STREET, SUITE 200
 AMANDA L. REICHEK                                                                              INTERNET
 ERIN A. NOWELL                                  DALLAS, TEXAS 75202                   WWW.TXCOURTS.GOV/5THCOA.ASPX
 CORY L. CARLYLE                                    (214) 712-3400




                                                     May 3, 2019


        Hon. Stephanie Mitchell
        Presiding Judge
        291st Judicial District Court
        Frank Crowley Courts Bldg.
        133 N. Riverfront Blvd., LB 34
        Dallas, Texas 75207

        RE:      Court of Appeals Number:      05-19-00476-CR
                 Trial Court Case Number:      F14-47041-U

        Style: Daniel Rodriguez Saldana v. The State of Texas

        Dear Judge Mitchell:

                After reviewing the record, the Court notes that it does not contain the trial court’s
        certification of appellant’s right to appeal. See TEX. R. APP. P. 25.2(a), (d); Cortez v. State, 420
S.W.3d 803 (Tex. Crim. App. 2013). Therefore, please file, within TEN DAYS of the date of
        this letter, a completed certification that accurately reflects the trial court proceedings. We
        appreciate your attention to this matter.

                                               Respectfully,

                                               /s/ Lisa Matz, Clerk of the Court

        LM:jlw